Case 2:05-cr-80101-AJT-DAS ECF No. 144 filed 10/09/20       PageID.1957    Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
                                                  Criminal Case No. 05-80101
              Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
 v.                                               ARTHUR J. TARNOW

 CLARENCE HOWARD BROWN,

              Defendant.

                                        /

   OPINION AND ORDER GRANTING CLARENCE HOWARD BROWN’S MOTION FOR
                     COMPASSIONATE RELEASE [134]

       On November 14, 2005, defendant-petitioner, Clarence Howard Brown, was

 convicted by a jury of kidnapping, in violation of 18 U.S.C. § 1201(a) and (g),

 transportation of a minor with intent to engage in criminal sexual activity, in

 violation of 18 U.S.C. § 2423(a), and sex trafficking of children or by force, fraud,

 or coercion, in violation of 18 U.S.C. § 1591. (ECF No. 41). On April 11, 2006, the

 Court sentenced Brown to 300 months imprisonment. (ECF No. 52, PageID.189).

       On August 27, 2020, Brown moved for compassionate release and

 appointment of counsel. (ECF No. 134; ECF No. 131). The Court appointed the

 Federal Community Defender to represent Brown and ordered Brown and the




                                       1 of 13
Case 2:05-cr-80101-AJT-DAS ECF No. 144 filed 10/09/20         PageID.1958    Page 2 of 13




 Government to file supplemental briefing. (ECF No. 132). The Court held a hearing

 on Brown’s Motion [134] on September 21, 2020. (Id.).

       For the reasons stated on the record and below, Brown’s Motion [134] is

 GRANTED, and his sentence is reduced to time served.

                                        BACKGROUND

       Brown was born in Scotts, Mississippi in 1973, where he lived until moving

 to Michigan in 1988. (PSR ¶¶ 86, 94). In 1990, Brown moved to Ohio, where he

 lived for several years and had children. (PSR ¶¶ 89-91, 94). Brown moved back to

 Michigan in 1997. (PSR ¶ 94). While in prison, Brown has maintained close

 relationships with several family members including his mother, several half-

 siblings, two aunts, several cousins, and other members of his extended family. (ECF

 No. 138, PageID.1852).

       Brown dropped out of high school in the eleventh grade so that he could find

 work. (PSR ¶ 102). In the mid-1990s, however, Brown injured his back and had to

 quit his job as a gardener. (PSR ¶ 105). He received disability benefits for this injury

 from 1998 until his arrest in 2005. (PSR ¶ 104).

       Brown was convicted of several charges in the 1990s and early 2000s. The

 most serious of these appears to be an aggravated assault charge from 1992, for

 which Brown served one year in prison, and an attempted aggravated drug




                                         2 of 13
Case 2:05-cr-80101-AJT-DAS ECF No. 144 filed 10/09/20       PageID.1959    Page 3 of 13




 trafficking charge in 1993, for which Brown served eighteen months in prison. (PSR

 ¶¶ 57, 61).

       Brown’s current offense involved the kidnapping and prostitution of TB, the

 girlfriend of Brown’s cousin, Mack Adkins. (PSR ¶ 12). TB travelled to Ohio with

 Adkins on November 9, 2001. (Id.). Instead of seeing a movie as they planned,

 Adkins took TB to visit several acquaintances and they spent the night. (Id.). Adkins

 promised to take TB home the next day, but instead, took her to visit other

 acquaintances, including Brown and his girlfriend, Holly Hillis. (PSR ¶¶ 13-15).

 Eventually, Adkins told TB they were going to Pennsylvania with Brown and Hollis.

 (PSR ¶ 16).

       Over the next several days, Adkins and TB travelled with Brown and Hollis,

 first in Pennsylvania, and then back in Michigan, while Hollis performed acts of

 prostitution. (PSR ¶¶ 17-20). Eventually, Adkins departed, leaving TB with Brown

 and Hollis. (PSR ¶ 17). Brown drove Hollis and TB to Indiana, where he forced TB

 to have sex with him and instructed TB to learn how to prostitute from Hollis. (PSR

 ¶¶ 22-23). Brown and Hollis coerced TB to perform acts of prostitution at a truck

 stop over the next several days. (PSR ¶ 26). TB eventually received a ride home from

 a female truck driver on November 27, 2001. (PSR ¶ 27). TB identified Brown and

 Hollis three months later. (PSR ¶ 28).




                                          3 of 13
Case 2:05-cr-80101-AJT-DAS ECF No. 144 filed 10/09/20        PageID.1960     Page 4 of 13




       Notably, though TB has some reservations about Brown’s release, she does

 not oppose it. (ECF No. 137-11, PageID.1842). Instead, she requests that if the Court

 orders release, it impose conditions such as a period of electronic monitoring and

 forbidding Brown from attempting to contact her or her family. (Id.).

       Brown is currently forty-seven years-old, incarcerated at FCI Edgefield, and

 scheduled for release on October 3, 2026. Find an Inmate, FED. BUREAU PRISONS,

 https://www.bop.gov/mobile/find_inmate/index.jsp (BOP Register No. 39279-039)

 (last visited September 18, 2020).

                                       ANALYSIS

       Section 3582(c)(1) of Title 18 of the U.S. Code, colloquially known as the

 compassionate release statue, provides, in relevant part:

       (A)    [T]he court, upon motion of the Director of the Bureau of
              Prisons, or upon motion of the defendant after the defendant has
              fully exhausted all administrative rights to appeal a failure of the
              Bureau of Prisons to bring a motion on the defendant's behalf or
              the lapse of 30 days from the receipt of such a request by the
              warden of the defendant's facility, whichever is earlier, may
              reduce the term of imprisonment (and may impose a term of
              probation or supervised release with or without conditions that
              does not exceed the unserved portion of the original term of
              imprisonment), after considering the factors set forth in section
              3553(a) to the extent that they are applicable, if it finds that—
              (i)     extraordinary and compelling reasons warrant such a
                      reduction.
              [. . .]
              and that such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1).

                                        4 of 13
Case 2:05-cr-80101-AJT-DAS ECF No. 144 filed 10/09/20       PageID.1961    Page 5 of 13




       A. Exhaustion

       Before a petitioner moves for compassionate release under 18 U.S.C. §

 3582(c)(1), they must either exhaust their administrative remedies with the BOP or

 wait thirty days from when they filed a request with their warden. United States v.

 Alam, 960 F.3d 831, 832 (6th Cir. 2020). On April 15, 2020, Brown filed an

 administrative request for compassionate release to the Warden of FCI Edgefield.

 (ECF No. 137-3, PageID.1830). The Government concedes that Brown has

 exhausted his administrative remedies. (ECF No. 136, PageID.1551).

        “The Court now has three questions to answer: first, whether extraordinary

 and compelling reasons warrant a reduction in sentence, second, whether [Brown]

 poses a danger to the community, and third, whether a sentence reduction is

 consistent with the § 3553(a) factors.” Crider v. United States, No. 01-81028-1, 2020

 U.S. Dist. LEXIS 133233, at *4 (E.D. Mich. July 28, 2020).

       B. Extraordinary and Compelling Reasons for Release

       In order to ascertain whether there are extraordinary and compelling reasons

 to release Brown, the Court must determine if a sentence reduction is “consistent

 with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

 § 3582(c)(1)(A). The Application Notes to the relevant policy statement provide the

 following:




                                       5 of 13
Case 2:05-cr-80101-AJT-DAS ECF No. 144 filed 10/09/20          PageID.1962     Page 6 of 13




       1. Extraordinary and Compelling Reasons.—Provided the
       defendant meets the requirements of subdivision (2), extraordinary and
       compelling reasons exist under any of the circumstances set forth
       below:
          (A) Medical Condition of the Defendant.—
                  (i) The defendant is suffering from a terminal illness (i.e., a
                       serious and advanced illness with an end of life trajectory).
                       A specific prognosis of life expectancy (i.e., a probability
                       of death within a specific time period) is not required.
                       Examples include metastatic solid-tumor cancer,
                       amyotrophic lateral sclerosis (ALS), end-stage organ
                       disease, and advanced dementia.
                  (ii) The defendant is—
                       (I) suffering from a serious physical or medical
                             condition,
                       (II) suffering from a serious functional or cognitive
                             impairment, or
                       (III) experiencing deteriorating physical or mental health
                             because of the aging process,
                  that substantially diminishes the ability of the defendant to
                  provide self-care within the environment of a correctional
                  facility and from which he or she is not expected to recover.
          [. . .]
          (D) Other Reasons.—As determined by the Director of the Bureau
          of Prisons, there exists in the defendant's case an extraordinary and
          compelling reason other than, or in combination with, the reasons
          described in subdivisions (A) through (C).

 U.S.S.G. 1B1.13. Here, Brown has presented “Other Reasons” in combination with

 “Medical Condition[s]” to warrant compassionate release.

       There are currently two confirmed cases of COVID-19 among inmates at FCI

 Edgefield and seventeen confirmed cases among staff. See COVID-19 Coronavirus,

 FED. BUREAU PRISONS, https://www.bop.gov/coronavirus/ [https://perma.cc/YYD7-

 DMZT] (last updated Sept. 25, 2020). Ninety-two inmates and nine staff members



                                         6 of 13
Case 2:05-cr-80101-AJT-DAS ECF No. 144 filed 10/09/20       PageID.1963     Page 7 of 13




 are listed as having recovered. Id. On September 23, 2020, a forty-eight-year-old

 inmate died. Inmate Death at FCI Edgefield, FED. BUREAU PRISONS (Sept. 25, 2020),

 https://www.bop.gov/resources/news/pdfs/220200926_press_release_johnson.pdf

 [https://perma.cc/CP5J-JQHE]. According to the BOP, he had tested positive for

 COVID-19 but was released back into the general population after only eleven days

 of isolation due to his lack of symptoms. Id. Consequently, it is unclear to the Court

 how many of the inmates and staff the BOP has marked “recovered” are merely

 asymptomatic.

       Brown’s risk of death or serious illness from COVID-19 due to the poorly

 managed situation at FCI Edgefield is exacerbated by his medical conditions: He

 suffers from Type II diabetes, hyperlipidemia, and hypertension. (ECF No. 137-2,

 PageID.1813). Indeed, the Government concedes that “Brown’s heightened risk

 form [sic] Covid-19 based on his Type 2 diabetes qualifies as an ‘extraordinary and

 compelling reason[]’ for release.” (ECF No. 136, PageID.1539; ECF No. 141,

 PageID.1919-20).

       C. Dangerousness

       Federal Sentencing Guideline 1B1.13 provides for compassionate release only

 when “[t]he defendant is not a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. § 3142(g).” Although the Government

 concedes that there are extraordinary and compelling reasons for compassionate



                                        7 of 13
Case 2:05-cr-80101-AJT-DAS ECF No. 144 filed 10/09/20         PageID.1964      Page 8 of 13




 release, it argues, citing Brown’s criminal history and record in prison, that Brown

 is ineligible because he remains a danger to the community.

       The Government is correct that Brown’s record reflects several criminal

 convictions prior to the instant case, some of which involved violence. (ECF No.

 136, PageID.1558). The Government is also correct that Brown has received

 sporadic disciplinary infractions while in federal custody, one of which involved

 violence. (ECF No. 137-3, PageID.1838-39). Nevertheless, Brown’s overall record

 in prison, encompassing not only his disciplinary history but also his education and

 program participation, combined with the overwhelming support he will have from

 his family if released, persuades the Court that he will not pose a danger.

       Brown’s record prior to the instant offense was lengthy, however, the majority

 of his convictions were for nonviolent conduct such as driving with a suspended

 license, resisting arrest, or receiving stolen property. (PSR ¶ 55, 57, 59, 63, 65, 67).

 Moreover, most of these took place while Brown was in his early twenties. (Id.). In

 fact, since 1997, Brown’s record reflects only one conviction other than his federal

 case. (PSR ¶ 71).

       Brown has been incarcerated at this point for over fifteen years, a period

 during which he has had substantial opportunity to reform. Indeed, while

 incarcerated, he has earned his GED and completed more than 1,300 hours of

 programming, including life skills courses, job certification courses, and general



                                         8 of 13
Case 2:05-cr-80101-AJT-DAS ECF No. 144 filed 10/09/20       PageID.1965    Page 9 of 13




 educational courses like Spanish and Business Math. (ECF No. 138-2,

 PageID.1859). Moreover, the fact that Brown undertook many of these educational

 programs even though he had already earned his GED in 2007 demonstrates a

 genuine desire to improve himself. (Id.). While earning his GED, Brown even

 received the accolade of “Most Improved Student.” (ECF No. 138-2, PageID.1965).

 Brown’s rehabilitation is further evidenced by his success as a section leader in the

 BOP’s Army Fatigue sewing department and his recommitment to faith while in

 prison. (ECF No. 134, PageID.1526).

       Brown has had four disciplinary incidents while in custody, the most recent

 of which, in 2017, involved a fight. (ECF No. 137-9, PageID.1838-39). Brown’s

 other incidents, none of which involved violence, were for being out of place (2006)

 and possessing contraband (2011 and 2015). (Id.). Although the violent infraction is

 also Brown’s most recent, the Court credits Brown’s testimony at the hearing that

 he did not start the fight. (ECF No. 141, PageID.1922-23). Moreover, the Court notes

 that the incident took place more than three years ago and, in general, appears to be

 an outlier in Brown’s fifteen plus years of incarceration. Consequently, the Court

 declines to find Brown dangerous on account of his disciplinary record.

       Finally, the Court finds that Brown has an extensive network of family

 members determined to support him on release. Brown’s mother, three of his half-

 siblings, three of his aunts, three of his nieces, one of his nephews, and one of his



                                       9 of 13
Case 2:05-cr-80101-AJT-DAS ECF No. 144 filed 10/09/20       PageID.1966     Page 10 of 13




  cousins all wrote to the Court on Brown’s behalf, attesting to the extent of his

  rehabilitation and the positive influence he has had on their lives. (ECF No. 138-5).

  The Court is impressed by this support network and, accordingly, finds that Brown

  will not pose a danger upon release.

        Section 3553(a) Factors

        The last step a district court contemplating a motion for compassionate

  release must take is to consider the sentencing factors provided by 18 U.S.C. §

  3553(a). Those are as follows:

         (a) Factors to be considered in imposing a sentence. The court shall
             impose a sentence sufficient, but not greater than necessary, to
             comply with the purposes set forth in paragraph (2) of this
             subsection. The court, in determining the particular sentence to be
             imposed, shall consider—
             (1) the nature and circumstances of the offense and the history and
                 characteristics of the defendant;
             (2) the need for the sentence imposed—
                 (A) to reflect the seriousness of the offense, to promote
                         respect for the law, and to provide just punishment for
                         the offense;
                 (B) to afford adequate deterrence to criminal conduct;
                 (C) to protect the public from further crimes of the
                         defendant; and
                 (D) to provide the defendant with needed educational or
                         vocational training, medical care, or other correctional
                         treatment in the most effective manner;
             (3) the kinds of sentences available;
             (4) the kinds of sentence and the sentencing range established
                 for—
       `         (A) the applicable category of offense committed by the
                         applicable category of defendant as set forth in the
                         guidelines—
                 [. . .]

                                         10 of 13
Case 2:05-cr-80101-AJT-DAS ECF No. 144 filed 10/09/20       PageID.1967    Page 11 of 13




            (5) any pertinent policy statement—
                [. . .]
            (6) the need to avoid unwarranted sentence disparities among
                defendants with similar records who have been found guilty of
                similar conduct; and
            (7) the need to provide restitution to any victims of the offense.

  18 U.S.C. § 3553(a)

        The Court’s consideration of these factors is demonstrated both in this

  opinion’s analysis of U.S.S.G. 1B1.13 and on the record of the September 21, 2020

  hearing. Brown’s record and the nature and circumstances of his offense made it

  clear to the Court that he was dangerous at the time of sentencing. Fifteen years of

  incarceration, however, have given him substantial opportunity to rehabilitate.

  Brown’s accomplishments while incarcerated, combined with his contrition at the

  hearing demonstrate to the Court that he has taken that opportunity seriously.

  Moreover, the lengthy period of time Brown has already spent in custody—many

  years longer his co-defendant—adequately reflects the seriousness of his offense,

  provides just punishment, and promotes respect for the law. In terms of deterrence,

  the Court credits Brown’s testimony that he has learned his lesson and finds that

  others will be deterred by the fact the Brown was caught and spent more than fifteen

  years in custody. Accordingly, a sentence reduction to time served is consistent with

  the § 3553(a) factors.

                                     CONCLUSION




                                        11 of 13
Case 2:05-cr-80101-AJT-DAS ECF No. 144 filed 10/09/20     PageID.1968   Page 12 of 13




        IT IS ORDERED that Brown’s Motion for Compassionate Release [134] is

  GRANTED and that his sentence is reduced to time served.

        IT IS FURTHER ORDERED that Brown be IMMEDIATELY

  RELEASED to the Northern District of Mississippi to begin his three-year term of

  SUPERVISED RELEASE, as outlined by the April 11, 2006 Judgment (ECF No.

  52, PageID.190), including the following Special Conditions:

        The defendant shall undergo a strict fourteen-day quarantine upon
        release and shall fully comply with any applicable state or local
        stay-at-home orders, social distancing guidelines, or other public
        health restrictions.

        The defendant must comply with the requirements of the Sex
        Offender Registration and Notification Act, 34 U.S.C. § 20901, as
        directed by the probation officer, the Bureau of Prisons, or any
        state sex offender registration agency in the location where the
        defendant resides, works, is a student, or was convicted of a
        qualifying offense.

        The defendant shall participate in the Location Monitoring
        Program for 270 consecutive days and shall abide by all the
        requirements of that program. The defendant is restricted to his
        residence at all times, with the exception of employment, education,
        religious services, medical treatment (including mental health,
        substance abuse, and appointments for family members), attorney
        visits, court appearances, court-ordered obligations, and other
        activities as approved in advance by the probation officer.
        Technology at the discretion of the probation office. The Court
        waives the cost of the program.

        The defendant shall make no attempt to locate or communicate
        with the victim, TB, directly or through a third party.

        As deemed necessary, the defendant shall participate in a mental
        health treatment program and follow the rules and regulations of

                                      12 of 13
Case 2:05-cr-80101-AJT-DAS ECF No. 144 filed 10/09/20   PageID.1969   Page 13 of 13




        that program. The probation officer in consultation with the
        treatment provider will supervise the defendant’s participation in
        that program (provider, location, modality, duration, intensity,
        etc.).

        SO ORDERED.


                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
  Dated: October 9, 2020             Senior United States District Judge




                                     13 of 13
